                                                            IJ.S. DISTRICT COURT
   Case 4:19-mc-00007-A Document 4 Filed 01/22/19   PageNORTllllRN
                                                         1 of 2 PageID      56TEXAS
                                                                   DISTRICT OF
                                                                 FILED
                 IN THE UNITED STATES DISTRI~T COURT          JAN 2 2 2019
                      NORTHERN DISTRICT OF TEXA
                          FORT WORTH DIVISION
                                                         CLERK, U.S. DISTRICT COURT
                                                           H~---.=,,,---­
                                                                bcputy
IN RE:                              §
CHRISTOPHER ROBERT WEAST            §    NO. 4:19-MC-007-a
                                    §



                                 ORDER

     On January 18, 2019, a person purporting to act on behalf of

Christopher Robert Weast ("Weast•) delivered to the clerk for

filing as a miscellaneous proceeding 51 pages of material. As

requested, the clerk filed that material, opening this

miscellaneous action. The material filed is utterly

incomprehensible and appears to serve no legitimate purpose. The

court finds that the material should not have been filed and,

further,   that Weast should not be allowed to file any further

documents without leave of court.

     The court ORDERS that the material filed on January 18,

2019, be, and is hereby, unfiled and stricken from the record,

and the above-captioned proceeding be, and is hereby, closed and

finally terminated.
   Case 4:19-mc-00007-A Document 4 Filed 01/22/19   Page 2 of 2 PageID 57


     The court directs the clerk not to file any further material

sent by or on behalf of Weast without leave of court.

     SIGNED January 22,




                                   2
